Exhibit 10.2

Restricted Stock Unit Award Agreement

2014

AN AWARD (“Award”) OF RESTRICTED STOCK UNITS (“Units”), representing a number of
shares of Nordstrom Common Stock (“Common Stock”) as noted in the 2014 Notice of
Award of Restricted Stock Units (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Unit holder”)
on the date set forth in the Notice, subject to the terms and conditions of this
Agreement. The Units are also subject to the terms, definitions and provisions
of the Nordstrom, Inc. 2010 Equity Incentive Plan (the “Plan”), adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Plan shall govern. Terms not
defined herein shall have the meanings as set forth in the Plan. The
Compensation Committee of the Board (the “Compensation Committee”) has the
discretionary authority to construe and interpret the Plan and this Agreement.
All decisions of the Compensation Committee upon any question arising under the
Plan or under this Agreement shall be final and binding on all parties. The
Award and the Units issued thereunder are subject to the following terms and
conditions:

 

1. VESTING AND CONVERSION OF UNITS

Unless otherwise specified within this Agreement, the Units will vest and
automatically convert into Common Stock according to the applicable terms set
forth in the Notice. For the avoidance of doubt, only Common Stock shall be
deliverable upon the vesting of the Units, not cash. The Company shall not be
required to issue fractional shares of Common Stock upon conversion of the Units
into Common Stock. The delivery of the shares on vesting of the Units is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), together with regulatory guidance issued thereunder, and
shall occur as soon as practicable after the applicable vesting date.

 

2. ACCEPTANCE OF UNITS

Although the Company may or may not require the Unit holder’s signature upon
accepting the Award, the Unit holder remains subject to the terms and conditions
of this Agreement.

 

3. NONTRANSFERABILITY OF UNITS

The Units may not be sold, pledged, assigned or transferred in any manner except
in the event of the Unit holder’s death. In the event of the Unit holder’s
death, the Units may be transferred to the person indicated on a valid Nordstrom
Beneficiary Designation form, or if no Beneficiary Designation form is on file
with the Company, then to the person to whom the Unit holder’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 4 below, Common Stock may be delivered in respect of the Units during
the lifetime of the Unit holder only to the Unit holder or to the guardian or
legal representative of the Unit holder. The terms of the Agreement shall be
binding on the executors, administrators, heirs and successors of the Unit
holder.

4. SEPARATION OF EMPLOYMENT

Except as set forth below, the Units will vest, and shares of Common Stock will
be delivered in respect of the Units, only if the Unit holder is an employee of
the Company at the vesting date. If the Unit holder’s employment with the
Company is terminated, the Unit holder or his or her legal representative shall
have the right to continued vesting of the Units and delivery of Common Stock
only as follows:

 

  (a) If the Unit holder dies while employed by the Company and the Units were
granted at least six months prior to the date of the Unit holder’s death, any
Units represented by the Award shall immediately vest as of the date of the Unit
holder’s death and be delivered as Common Stock promptly thereafter. Shares
shall be issued in the name of the person identified on the Unit holder’s
Beneficiary Designation form on file with the Company. If no valid Beneficiary
Designation form is on file with the Company, then the Common Stock delivered
pursuant to the preceding sentence shall be issued in the name of the person to
whom the Unit holder’s rights under this Agreement have passed by will or the
laws of descent and distribution. If the Units were granted less than six months
prior to death, the Units shall be forfeited as of the date of death.

 

  (b) If the Unit holder is separated due to his or her disability, as defined
in Section 22(e)(3) of the Code, the Units were granted at least six months
prior to such separation, and the Unit holder provides Nordstrom Leadership
Benefits with reasonable documentation of his or her disability, any Units
represented by this Award shall immediately vest as of the date of such
separation and be delivered as Common Stock promptly thereafter. If the Units
were granted less than six months prior to separation due to the Unit holder’s
disability, the Units shall be forfeited as of the date of separation.

 

 

   1 of 3   



--------------------------------------------------------------------------------

  (c) If the Unit holder terminates employment after having met any of the
requirements set forth below, and the Units were granted at least six months
prior to the termination date, the Units shall continue to vest in accordance
with the terms of the Notice notwithstanding such termination of employment:

 

  (i) the Unit holder was born on or before March 3, 1956;

 

  (ii) the Unit holder was born on or before March 3, 1961, but after March 3,
1956, and as of March 3, 2014 had 10 continuous years of service to the Company
from the most recent hire date with the Company or a Company subsidiary; or

 

  (iii) the Unit holder has attained age 55 with 10 continuous years of service
to the Company from the most recent hire date with the Company or a Company
subsidiary.

If the Units were granted less than six months prior to termination, the Units
shall be forfeited as of the date of termination.

 

  (d) If the Unit holder is separated for any reason other than those set forth
in subparagraphs (a), (b) or (c) above, then all Units represented by this Award
shall be forfeited as of the date of the Unit holder’s separation.

Notwithstanding anything above to the contrary, if at any time during the term
of Unit holder’s employment with the Company, the Unit holder directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, shareholder, corporate officer, director or in any other capacity,
engages, or assists any third party in engaging, in any business competitive
with the Company, divulges any confidential or proprietary information of the
Company to a third party who is not authorized by the Company to receive the
confidential information; or improperly uses any confidential or proprietary
information of the Company, then any Units represented by this Award and any
Common Stock delivered on vesting of such Units shall be immediately forfeited.

 

5. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The number and kind of Common Stock which may be delivered on vesting of the
Units shall be appropriately adjusted pursuant to the Plan to reflect any stock
dividend, stock split, split-up, extraordinary dividend distribution, or any
combination or exchange of shares, however accomplished.

 

6. NO DIVIDEND RIGHTS

Except to the extent required pursuant to Section 5 of this Agreement, ownership
of Units shall not entitle the Unit holder to receive any dividends declared
with respect to Common Stock.

 

7. ADDITIONAL UNITS

The Compensation Committee may or may not grant the Unit holder additional Units
in the future. Nothing in this Agreement or any future agreement should be
construed as suggesting that additional Unit awards to the Unit holder will be
forthcoming.

8. LEAVES OF ABSENCE

For purposes of this Agreement, the Unit holder’s service does not terminate due
to a military leave, a medical leave or another bona fide leave of absence if
the leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends, unless the Unit holder immediately
returns to active work.

 

9. TAX WITHHOLDING

Each vested Unit will be automatically settled by the delivery of one share of
Common Stock to the Unit holder, subject to satisfaction of tax withholding
obligations and compliance with securities laws and other applicable laws.

 

10. RIGHTS AS A SHAREHOLDER

Neither the Unit holder nor the Unit holder’s beneficiary or representative
shall have any rights as a shareholder with respect to any Common Stock which
may be issuable upon vesting and conversion of the Units, unless and until the
Units actually vest and are thereafter converted into Common Stock.

 

11. NO RETENTION RIGHTS

Nothing in this Agreement or in the Plan shall give the Unit holder the right to
be retained by the Company (or a subsidiary of the Company) as an employee or in
any other capacity. The Company and its subsidiaries reserve the right to
terminate the Unit holder’s service at any time, with or without cause.

 

12. CLAWBACK POLICY

The Units, and any Common Stock delivered upon vesting of the Units and the
proceeds from any sale of such Common Stock, shall be subject to the Clawback
Policy adopted by the Board, as amended from time to time.

In the event the Clawback Policy is deemed unenforceable with respect to the
Units or with respect to the Common Stock deliverable or delivered upon vesting
of the Units, then the Award of Units subject to this Agreement shall be deemed
unenforceable due to lack of adequate consideration.

 

13. ENTIRE AGREEMENT

The Notice, this Agreement and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

This Agreement may not be modified or amended, except for a unilateral amendment
by the Company that does not materially adversely affect the rights of the Unit
holder under this Agreement. No party to this Agreement may unilaterally waive
any provision hereof, except in writing. Any such modification, amendment or
waiver signed by, or binding upon, the Unit holder, shall be valid and binding
upon any and all persons or entities who may, at any time, have or claim any
rights under or pursuant to this Agreement.

 

 

2 of 3



--------------------------------------------------------------------------------

14. CHOICE OF LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Washington without regard to principles of conflicts of laws, as
such laws are applied to contracts entered into and performed in such State.

 

15. SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.

16. CODE SECTION 409A

The Company reserves the right, to the extent the Company deems reasonable or
necessary in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or delivery of Common Stock
provided under this Agreement is made in a manner that complies with
Section 409A of the Code, together with regulatory guidance issued thereunder.

 

 

LOGO [g687665g41n18.jpg]

 

   3 of 3   